DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 6/21/2022 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 6/21/2022. In particular, original Claims 1, 11, and 12 have been amended to recite new limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific iridium phosphorescent dopants, does not reasonably provide enablement for the iridium phosphorescent dopants encompassed by  Formula 4-2 where rings 2A, 2B, and 2C are all present and form a fused ring with an adjacent ring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this claim.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 11, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any of the iridium phosphorescent compound of formula 4-2 where rings 2A, 2B, and 2C are present and from a fused ring with an adjacent ring other than the iridium phosphorescent compounds given by Chemicals Formulas 4-2a and 4-2b given on Page 49 of the instant Specification. 
Furthermore, in view of the breadth of claim 11 (cf. factor (a)) which encompasses innumerable iridium phosphorescent compounds all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al (US 2017/0263869) in view of Watanabe et al (US 2013/0270530).

Regarding claim 1, Tada et al discloses an organic electroluminescent device comprising an anode (layer 2), a cathode, a hole-injection layer ( layer 3), a hole transport layer ( layer 4), a light emitting layer (layer 5) and electron transport layer (layer 6) and a cathode (layer 7)  ([0049] – Figure 1). From Figure 1 of the reference it is clear that the anode (layer 2) and the cathode (layer 7) face each other as recited in the present claims ([0049] – Figure 1). The hole injection layer, the hole transport layer, and electron injection layer correspond to the auxiliary layer recited in the present claims. 
The light emitting layer comprises the following compound as a host, corresponding to the second host given by Chemical Formulas 2 and 3 of the claims ([0017] and Page 12 – 1-56):

    PNG
    media_image1.png
    338
    452
    media_image1.png
    Greyscale
.
In this compound, the recited groups R6-R12 are H; Y1 and Y2 are single bonds, and the group Ar2 is a C10 aryl group, i.e. naphthyl.  In this compound, the recited group Ar2 and the moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
do not collectively include at least three (3) groups selected from:

    PNG
    media_image3.png
    98
    278
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    107
    84
    media_image4.png
    Greyscale
 ,
as recited in the present claims. However, the compound discussed above is but one embodiment and attention is directed Formula (1) of the reference ([0017]) i.e.

    PNG
    media_image5.png
    49
    203
    media_image5.png
    Greyscale
,
where Z is given as:

    PNG
    media_image6.png
    135
    326
    media_image6.png
    Greyscale
.
Ring B in this formula is given formula (2b):

    PNG
    media_image7.png
    96
    206
    media_image7.png
    Greyscale
,

where L2 is an aromatic group having 6 to 30 carbon atoms such as benzene ([0019] and [0040]); f is an integer [0-3] ([0041]) and Ar2 is benzene ([0033]). Thus, when f is two (2), Ring B contains the substituent: 
-L2-Ar2-Ar2,
where L2 and Ar2 are benzene. Thus, in recited Chemical Formulas 2 and 3, the recited group Y1 is benzene, a C6 aryl group, and Ar2 is a biphenyl group, i.e. a C12 aryl group. 
In the substituent:
-L1-(Ar2)b,
L1 is an aromatic hydrocarbon group having 6 to 30 carbon atoms such as benzene ([0019] and [0040]); Ar1 is a naphthalene, and b is one (1) ([0033] and [0041]). Thus, this substituent represents the recited moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
where Y2 is benzene, i.e. an unsubstituted C6 arylene group.
Accordingly, Ar2 recited in the present claims contains the (2) groups of the benzene groups as recited in the present claims and the in moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
Y2 is either one of the arylene rings recited in the present claims and therefore, collectively the recited moiety and Ar2 contain three (3) benzene groups as recited in the present claims.
The light emitting layer further comprises the following phosphorescent dopant ([0066]-[0067] and Page 33):

    PNG
    media_image8.png
    180
    195
    media_image8.png
    Greyscale

or (Page 34):

    PNG
    media_image9.png
    318
    304
    media_image9.png
    Greyscale
.
While the reference does not explicitly disclose that these dopants have a photoluminescent wavelength of maximum emission in the range of 550 nm to 750 nm, it is noted that the reference discloses compounds disclosed in the instant Specification as possessing the recited maximum emission wavelength range. Accordingly, it is the Examiner’s position that the phosphorescent dopants disclosed by the reference necessarily possess the recited maximum wavelength emission range recited in the present claims.
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises a second host given by Chemical Formula 1 as recited in the present claims.
	Watanabe et al discloses an organic electroluminescent device comprising an anode, a cathode, a light emitting layer disposed between the anode and cathode (Abstract). The light emitting layer comprises a phosphorescent dopant and a dibenzofuran compound as a host (Abstract, [0023] – Formula (1) and [0096]). The benzofuran compound is has the formula ([0023] – Formula (1)):

    PNG
    media_image10.png
    242
    431
    media_image10.png
    Greyscale
,
where the integer n is one (1) ([0026]); R111 to R114 and R1155 to R117 are H ([0024]); and X is O or S ([0024]). The group La is an aromatic group given ([0024] and [0026] – (AR)):

    PNG
    media_image11.png
    110
    191
    media_image11.png
    Greyscale
,
where A is C(R) or N ([0027]), where the number of nitrogen atoms is [0-3] ([0026]). The group R is a substituent such as phenyl ([0051]). Thus, the reference discloses a compound corresponding to recited Chemical Formula 1, i.e.

    PNG
    media_image12.png
    157
    275
    media_image12.png
    Greyscale
,
where X1 is O or S, Ra, R1, R2, and R3 are H; where at least two (2) Z1-Z3 are N ; L1 to L3 are single bonds; and A1 and A2 are phenyl, i.e. C6 aryl groups.
	The reference discloses that the use of the dibenzofuran compound results in an organic electroluminescent device having high efficiency, driving at low voltage and excellent durability ([0020]).
Given that both Tada et al and Watanabe et al are drawn to organic light emitting devices comprising light emitting layers contains phosphorescent dopants and host compounds, and given that Tada et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host compound as taught by Watanabe et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the light emitting layer of the device disclosed by Tada et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Watanabe et al discloses a compound encompassed by recited Chemical Formula 1-I, i.e.

    PNG
    media_image13.png
    195
    351
    media_image13.png
    Greyscale
,
where X1 is O or S,  Ra and R1-R6 re H; two (2) to Z1 to Z3 are N; L1 to L3 are single bonds; and A2 is phenyl, .i.e. an unsubstituted C6 aryl group.

Regarding claim 3, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Watanabe et al discloses a compound encompassed by recited Chemical Formula (1-I I B-1), i.e.

    PNG
    media_image14.png
    150
    283
    media_image14.png
    Greyscale
,
where X1 is O or S, Ra and R1-R6 are H; two (2) of Z1 to Z3 are N; L1 to L3 are single bonds; and Ar1 is phenyl, .i.e. an unsubstituted C6 aryl group.

Regarding claim 4, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Watanabe et al discloses a compound where the recited groups A1 and A2 are unsubstituted phenyls.

Regarding claim 5, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Watanabe et al discloses a compound where the recited groups A1 and A2 are unsubstituted phenyls.

Regarding claim 6, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Tada et al discloses a compound encompassed by recited Chemical Formula 2C, i.e.

    PNG
    media_image15.png
    255
    365
    media_image15.png
    Greyscale
,
where Rb1, Rb2, and R6 to R12 are H; Y1 and Y2 are benzene, i.e. C6 arylene groups; La1 and La2 are single bonds; and Ar2 is biphenyl, i.e. a C12 aryl group. Furthermore, as discussed above the recited group Ar2 and the moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
collectively include at least three (3) groups selected from:

    PNG
    media_image3.png
    98
    278
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    107
    84
    media_image4.png
    Greyscale
 ,

Regarding claim 7, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Tada et al discloses a compound a compound where Ar2 is an unsubstituted biphenyl group.

Regarding claim 8, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Tada et al discloses a compound corresponding to the recited second host given by Chemical Formula 2C-a, i.e.

    PNG
    media_image16.png
    291
    329
    media_image16.png
    Greyscale
,
where Ar2 is an unsubstituted naphthyl group, Ar2 is an unsubstituted biphenyl group, Y1, Y2, La1 and La2 are single bonds; Rb1, Rb2 and R6 to R12 are H. Furthermore, as discussed above the recited group Ar2 and the moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
collectively include at least three (3) groups selected from:

    PNG
    media_image3.png
    98
    278
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    107
    84
    media_image4.png
    Greyscale
 ,
Furthermore, from the discussion above, Watanabe et al discloses a compound corresponding to the second host given by recited Formula (1-I B-1) i.e.

    PNG
    media_image14.png
    150
    283
    media_image14.png
    Greyscale
,
where X1 is O or S,  Ra and R1-R6 are H; two (2) of Z1 to Z3 are N; L1 to L3 are single bonds; and Ar1 is phenyl, .i.e. an unsubstituted C6 aryl group.

Regarding claim 9, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Tada et al discloses that the phosphorescent dopant is a Pt or Ir complex.

Regarding claim 10, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Tada et al discloses that the Pt complex is:

    PNG
    media_image9.png
    318
    304
    media_image9.png
    Greyscale
,
corresponding to recites Formula (4-1), i.e.

    PNG
    media_image17.png
    278
    302
    media_image17.png
    Greyscale
,
where XA-XD are N; 1A-1D are C5 heteroaryl rings; LA-LD are C1 alkylene groups; QA-QD are single bonds; RA-RD are methyl or ethyl groups; the integer n is one (1) and the integers a-d are two (2).

Regarding claim 11, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Tada et al discloses that the Ir complex is:

    PNG
    media_image8.png
    180
    195
    media_image8.png
    Greyscale
,
corresponding to recited Chemical Formula (4-2), i.e.

    PNG
    media_image18.png
    240
    365
    media_image18.png
    Greyscale
,
where 2C is an unsubstituted benzene ring and forms a fused with the adjacent pyridine ring; RE-RH are H; RI and RK are methyl; and RJ is  H; the integer m is two (2).

Regarding claim 15, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. Additionally, Tada et al discloses a display device comprising the disclosed organic light emitting device ([0016]).

Regarding claim 12, Tada et al discloses an organic electroluminescent device comprising a light emitting layer comprising the following compound as a host, corresponding to the first host given by Chemical Formulas 2 and 3 of the claims ([0017] and Page 12 – 1-56):

    PNG
    media_image1.png
    338
    452
    media_image1.png
    Greyscale
.
In this compound, the recited groups R6-R12 are H; Y1 and Y2 are single bonds, and the group Ar2 is a C10 aryl group, i.e. naphthyl. 
In this compound, the recited groups R6-R12 are H; Y1 and Y2 are single bonds, and the group Ar2 is a C10 aryl group, i.e. naphthyl.  In this compound, the recited group Ar2 and the moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
do not collectively include at least three (3) groups selected from:

    PNG
    media_image3.png
    98
    278
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    107
    84
    media_image4.png
    Greyscale
 ,
as recited in the present claims. However, the compound discussed above is but one embodiment and attention is directed Formula (1) of the reference ([0017]) i.e.

    PNG
    media_image5.png
    49
    203
    media_image5.png
    Greyscale
,
where Z is given as:

    PNG
    media_image6.png
    135
    326
    media_image6.png
    Greyscale
.
Ring B in this formula is given formula (2b):

    PNG
    media_image7.png
    96
    206
    media_image7.png
    Greyscale
,

where L2 is an aromatic group having 6 to 30 carbon atoms such as benzene ([0019] and [0040]); f is an integer [0-3] ([0041]) and Ar2 is benzene ([0033]). Thus, when f is two (2), Ring B contains the substituent: 
-L2-Ar2-Ar2,
where L2 and Ar2 are benzene. Thus, in recited Chemical Formulas 2 and 3, the recited group Y1 is benzene, a C6 aryl group, and Ar2 is a biphenyl group, i.e. a C12 aryl group. 
In the substituent:
-L1-(Ar2)b,
L1 is an aromatic hydrocarbon group having 6 to 30 carbon atoms such as benzene ([0019] and [0040]); Ar1 is a naphthalene, and b is one (1) ([0033] and [0041]). Thus, this substituent represents the recited moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
where Y2 is benzene, i.e. an unsubstituted C6 arylene group. Accordingly, Ar2 recited in the present claims contains the (2) groups of the benzene groups as recited in the present claims and the in moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
Y2 is either one of the arylene rings recited in the present claims and therefore, collectively the recited moiety and Ar2 contain three (3) benzene groups as recited in the present claims.
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the light emitting layer comprises a second host given by Chemical Formula 1 as recited in the present claims.
	Watanabe et al discloses an organic electroluminescent device comprising an anode, a cathode, a light emitting layer disposed between the anode and cathode (Abstract). The light emitting layer comprises a phosphorescent dopant and a dibenzofuran compound as a host (Abstract, [0023] – Formula (1) and [0096]). The benzofuran compound is has the formula ([0023] – Formula (1)):

    PNG
    media_image10.png
    242
    431
    media_image10.png
    Greyscale
,
where the integer n is one (1) ([0026]); R111 to R114 and R1155 to R117 are H ([0024]); and X is O or S ([0024]). The group La is an aromatic group given ([0024] and [0026] – (AR)):

    PNG
    media_image11.png
    110
    191
    media_image11.png
    Greyscale
,
where A is C(R) or N ([0027]), where the number of nitrogen atoms is [0-3] ([0026]). The group R is a substituent such as phenyl ([0051]). Thus, the reference discloses a compound corresponding to recited Chemical Formula 1, i.e.

    PNG
    media_image12.png
    157
    275
    media_image12.png
    Greyscale
,
where X1 is O or S, Ra, R1, R2, and R3 are H; where at least two (2) Z1-Z3 are N ; L1 to L3 are single bonds; and A1 and A2 are phenyl, i.e. C6 aryl groups.
	The reference discloses that the use of the dibenzofuran compound results in an organic electroluminescent device having high efficiency, driving at low voltage and excellent durability ([0020]).
Given that both Tada et al and Watanabe et al are drawn to organic light emitting devices comprising light emitting layers contains phosphorescent dopants and host compounds, and given that Tada et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host compound as taught by Watanabe et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the light emitting layer of the device disclosed by Tada et al and thereby obtain a composition for the light emitting layer with a reasonable expectation of success.
The recitation in the claims that the composition is “for a red phosphorescent host” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the references disclose the composition as presently claimed, it is clear that the composition obtained from the combined disclosures of Tada et al and Watanabe et al would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 13, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Tada et al discloses a compound encompassed by recited Chemical Formula 2C, i.e.

    PNG
    media_image15.png
    255
    365
    media_image15.png
    Greyscale
,
where Ar2 is an unsubstituted biphenyl group, i.e. a C12 aryl group, Y1 and Y2 are benzene, i.e. C6 arylene groups; La1 and La2 are single bonds; and Rb1, Rb2 and R6 to R12 are H.
Furthermore, from the discussion above, Watanabe et al discloses a compound encompassed by recited Chemical Formula 1-I, i.e.

    PNG
    media_image13.png
    195
    351
    media_image13.png
    Greyscale
,
where X1 is O or S,  Ra and R1-R6 are H; two (2) of Z1 to Z3 are N; L1 to L3 are single bonds; and Ar1 is phenyl, .i.e. an unsubstituted C6 aryl group. Furthermore, as discussed above the recited group Ar2 and the moiety:

    PNG
    media_image2.png
    170
    158
    media_image2.png
    Greyscale
,
collectively include at least three (3) groups selected from:

    PNG
    media_image3.png
    98
    278
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    107
    84
    media_image4.png
    Greyscale
 ,

Regarding claim 14, the combined disclosures of Tada et al and Watanabe et al teach all the claim limitations above. From the discussion above, Watanabe et al discloses a compound encompassed by recited Chemical Formula (1-I I B-1), i.e.

    PNG
    media_image14.png
    150
    283
    media_image14.png
    Greyscale
,
where X1 is O or S,  Ra and R1-R6 are H; two (2) of Z1 to Z3 are N; L1 to L3 are single bonds; and Ar1 is phenyl, .i.e. an unsubstituted C6 aryl group.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn. It is noted that the 35 U.S.C. 112 rejection as set forth in the previous Office Action is maintained for the reasons set forth above.

Applicants argue that Tada fails to disclose a compound given by Formulas (2) and (3) as recited in amended claims 1 and 12.  However, for the reasons set forth in the rejections above, it is the Examiner’s position that Tada discloses compound encompassed by recited Formula (2) and (3) in the claims as amended.

As evidence of unexpected results of the claimed compounds and device, Applicants point to Table 1 of the instant Specification and compare Inventive Examples 1-9 to Reference Example 1, where the inventive examples utilize compounds B-24, B-3, B-23, B-20, B-124, B71, and B-129 as the first host and Compounds HC-18, HC-28 and HC-30 as the second host, while Reference Example 1 utilizes Compound B-3 as the first host and Ref 1 as the second host. However, Applicants’ arguments are not found to be persuasive for the following reasons set forth below.

The inventive examples are not commensurate in scope with the scope of the present claims, given that Table 1 exemplifies only seven (7) compounds encompassed by recited Formula (1) and three (3) compounds, i.e. HC-18, HC-28 and HC-30, encompassed by recited Formulas (2) and (3). The present claims encompass innumerable compounds, while Table 1only several possible combinations of first and second compounds. Accordingly, it is unclear if the obtained results are indicative of all first and second host compounds encompassed by the present claims or only for the particular combination of first and second host compounds as exemplified in Table 1 of the instant Specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767